Campbell, C. J.,
delivered the opinion of the court.
The motion to dismiss the appeal is denied, for the decree was a final one as to the matters embraced, and enforceable by final process.
The appellant was a competent witness to testify to what occurred after the death of his intestate. The last clause of § 1602 of the code was for the purpose of meeting Haralson v. White, 38 Miss. 178, and has the effect to render competent as a witness any person as to anything subsequent to the death of the decedent.

Reversed and remanded.